DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 18, and 20, taking claim 1 as exemplary: 
Though Majumdar et al., (US 2017/0278135 A1), part of the prior art made of record, teaches the use of pictures or videos for use in training for recognizing objects, and the use recognizing of objects in videos and the use of a neural network in paragraphs [0060] and [0063] through the training of a system with a neural network through either video or image data to recognize objects.
And though Balasundaram et al., (US 2018/0114068 A1), part of the prior art made of record, teaches the use of an image domain and a video domain and the training of a convolutional neural network in paragraphs [0047], [0049], [0128], and [0135] by using near-real time video data as image data (images captured every three seconds) with video frame data as training data for a convolutional neural network.
The primary reason for marking of allowable subject matter of independent claims 1, 18, and 20, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system, computer-implemented method, and computer program product comprising:
processor configured to pre-train a recognition engine formed from a reference set of convolutional neural networks (CNNs) on a still image domain that includes a set of labeled training still image frames; adapt the recognition engine to a video domain to form an adapted recognition engine, by applying a non-reference set of CNNs to a set of domains that include the still image domain, a synthetically degraded image domain, and the video domain, wherein the synthetically degraded image domain includes labeled synthetically degraded versions of the labeled training still image frames included in the still image domain, and wherein the video domain includes random unlabeled training video frames; recognize, using the adapted recognition engine, an action performed by at least one of the objects in the video sequence to obtain a set of recognized actions; and control a hardware device to perform a response action in response to an identification of an action type of an action performed by the at least one object, wherein the identification of the action type is based on the set of recognized actions.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use, it does not teach pre-training of a CNN using still images from a still image domain with labeled data and then adapt a recognition engine to a video domain to form an adapted recognition engine, by applying a non-reference set of CNNs to a set of domains that include the still image domain, a synthetically degraded image domain, and the video domain, wherein the synthetically degraded image domain includes labeled synthetically degraded versions of the labeled training still image frames included in the still image domain, and wherein the video domain includes random unlabeled training video frames, and then recognize, using the adapted recognition engine, an action performed by at least one of the objects in the video sequence to obtain a set of recognized actions and control a hardware device to perform a response action in response to an identification of an action type of an action performed by the at least one object where the identification of the action type is based on the set of recognized actions.
Dependent claim(s) 2-17 and 19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 18 upon which claims 2-17 and 19 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124